Citation Nr: 1046348	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a concussion and 
residuals of a head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his step-son


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied entitlement to service connection for a back 
injury, posttraumatic stress disorder (PTSD), the residuals of 
broken ribs, and a chronic sinus condition/sphenoid bone 
fracture/concussion/head trauma.

In May 2008, the appellant, along with his step-son, provided 
testimony at a personal hearing before the undersigned Veterans 
Law Judge.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  At the hearing, 
the appellant waived initial RO consideration of the new evidence 
submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 
(c) (2010).

This case was previously before the Board in September 2008, at 
which time, the Board denied service connection for residuals of 
a back injury, PTSD, residuals of broken ribs, a chronic sinus 
condition, bone fracture, concussion, and residuals of a head 
trauma.  The appellant appealed the Board's September 2008 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order, dated May 2009, the Court granted a 
Joint Motion for Remand and partially vacated the September 2008 
Board decision as it pertained to the issues of service 
connection for residuals of a back injury, PTSD, concussion, and 
residuals of a head trauma.  In accordance with Clemons, the 
issue of entitlement to service connection for PTSD has been 
rephrased.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Thus, the Board will proceed to adjudicate only the issues 
described in the title page of this decision.

As a result of the Court's Order that effectuated the Joint 
Motion for Remand, the Board, in November 2009, remanded the 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The claim has since been returned to the Board 
for review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).  The appeal is once again REMANDED to the 
RO via the AMC.  VA will notify the appellant if further action 
is required.


REMAND

It is noted that in November 2009, the Board remanded the claim 
so that additional information could be obtained and considered 
with respect to the appellant's claim.  The Board tasked the AMC 
to contact the National Personnel Records Center (NPRC) to try to 
obtain additional information concerning the appellant's military 
unit.  The AMC was also assigned the task of requesting the 
appellant's service medical treatment records.  These taskings 
were the result of the Court's adoption of the Joint Motion for 
Remand.  Upon reviewing the claims file since it has been 
returned from the AMC, it is the conclusion of the Board that the 
claim should once again be sent to the AMC so that additional 
inquiries can be made of the NPRC and the service departments.  

A review of the claims folder suggests that the following time 
line occurred with respect to the appellant and his service in 
the US Army:

Appellant Inducted				November 19, 1943
						Vancouver, Washington
Appellant Entered onto Active Duty	December 10, 1943
						Fort Lewis, Washington
Appellant Embarks to Asiatic
	Pacific Theater			May 28, 1945
						Unknown embarkation point
Appellant Arrives Asiatic Pacific
	Theater				June 6, 1945
						Unknown arrival point
Appellant Received Treatment		June 12, 1945
						Treatment for sinusitis received 
at 22nd 
						Station Hospital, APO 957 
						Possibly Oahu or Kwajalein, 
Island
						Appellant's unit listed as 622nd 
13th RD
Appellant Embarks to US			July 17, 1945
						Unknown embarkation point but 
possibly 
						Ryukyu Islands (Okinawa)(Empire 
of 
						Japan)
Appellant Disembarks in US		July 21, 1945
						Hickam Field (Army Air Corps), 
						Honolulu, the territory of the 
Hawaii
						possible treatment at Triple Army 
Medical 
						Center, Fort Shafter, Honolulu, 
territory of 
						Hawaii
Appellant Evacuated to CONUS		Unknown date but estimated 
to be late 
						August, early September 1945
						Evacuation by plane
						Treatment received at Letterman 
Army 
						Hospital, Presidio of San 
Francisco
Appellant Moved Inland			Around September 15, 1945
						Treatment and end-of-enlistment 
						processing accomplished at DeWitt 
						General Hospital, Auburn, 
California
Appellant Discharged from Service	October 1, 1945
						Camp Beale, California, now Beale 
Air 
						Force Base, Marysville, 
California

From information obtained from Hospital Admission Cards by the 
Office of Surgeon General, Department of the Army, the appellant 
was admitted or processed through Camp Beale in October 1945.  
The information indicates that the appellant had been previously 
treated at Code 2 "aid station, clearing or collecting station, 
dispensary" and that the type of admission was "readmission 
case, same diagnosis, existed prior to entry on active military 
service."  A "first" diagnosis of Code 4632 - emotional 
instability, cycloid, inadequate personality, prepsychotic, 
schizoid - is shown on the form.  The record further shows that 
the appellant was discharged or retired for "inaptness" with 
Code 3 listed as the type of disposition.  

A further review of the claims folder shows that the appellant 
was attached to the 182 Ordnance Department or the 182nd Ordnance 
Department and the 622nd 13th RD.  His military occupational 
specialty was that of an automobile serviceman or mechanic.  

With respect to the appellant's actual claim, the appellant has 
claimed that his disabilities are attributable to his active 
service.  He has asserted that while onboard a ship that was 
heading to the Battle of Okinawa, the ship he was on "took a 
shell" which caused him to be slammed into a bulkhead or ladder 
face first.  He maintains that as a result of that incident, he 
endured broken ribs, a head injury, back problems, and 
subsequently developed PTSD.  Since service, he has been treated 
for his claimed conditions and contends that his disabilities are 
related to his active service.  

In addition to the limited amount of information given by the 
appellant concerning his service, he has testified that he was 
employed at the VA medical center/hospital located in Vancouver, 
Washington.  He has further claimed that he worked for the VA for 
fifteen years.  He has suggested that his employment occurred in 
the 1950s or early 1960s, and that during his employment, he 
suffered from the disabilities for which he now seeks VA 
compensation benefits.  Because there is a dearth of information 
concerning the appellant's post-service experiences, and since 
the appellant's employment record may contain information that 
may be relevant to this claim, the Board believes that inquiries 
should be made of VA and the Office of Personnel Management (OPM) 
concerning said employment.  Hence, the claim will also be 
returned to the AMC so additional inquiries can be made of VA and 
OPM.

Another review of the Joint Motion for Remand insinuates that in 
order for the VA to meet its duty to assist the appellant with 
his claim, the Board should request that the appellant undergo 
medical testing in order to determine whether the appellant now 
suffers from the claimed disorders and disabilities.  VA has a 
duty to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  Because 
there has been a lack of clarity overall with the claim, the 
Board believes that the claim should be returned to the VA/AMC so 
that thorough and contemporaneous medical examinations which 
takes into account the records of prior medical treatment should 
be accomplished and that the disability evaluation will be a 
fully informed one in regards to the appellant's claim.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Such exams should be performed 
because it may provide additional insight into the appellant's 
claim.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should request that the 
appellant provide another written statement 
concerning his experience during World War 
II along with the duties he performed while 
on active duty in the US Army.  The 
appellant should be advised that this 
information is vitally necessary to obtain 
supportive evidence on the stressful events 
and he must be asked to be as specific as 
possible.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  He should be further advised 
that a failure to respond may result in an 
adverse action against his claim.  The 
RO/AMC should note in the record the 
responses provided by the appellant.

The RO/AMC should specifically ask that the 
appellant elaborate on the following 
assertions:

a.  The appellant should provide as much 
detail as he possibly can with respect to 
his duties while he was stationed at Fort 
Lewis, Washington, from December 1943 to 
May 1945.  The appellant should provide as 
much information as he can with respect to 
his tour-of-duty; i.e., the unit he was 
assigned to, the duties he performed, the 
names of any individuals who were stationed 
with him during this time, etcetera.

b.  The appellant should provide as much 
detail as he possible can with respect to 
his assignment to the Asiatic Pacific 
theatre-of-operations.  Specifically, the 
appellant should be asked the following:

(1)  Where did he get on a troop transport 
ship heading towards the Asiatic Pacific 
theatre-of-operations?  Was it the Oakland 
Naval Base, Long Beach Naval Base, San 
Diego Naval Base, or some other location 
closer to his enlistment station - Fort 
Lewis, Washington?  

(2)  What unit was he assigned thereto when 
he was transferred from Fort Lewis, 
Washington, to the Asiatic Pacific theatre-
of-operations?

(3)  If the appellant was wounded on the 
transport ship as claimed, the appellant 
should be asked whether he received any 
medals or decorations that would confirm or 
corroborate his assertions?  If he did not 
receive any medals or decorations, the 
appellant should explain the circumstances 
surrounding those events.

c.  The appellant should be asked to 
provide as much detail as he possibly can 
with respect to his hospitalization at 
Hickam Field (or Tripler Army Hospital) and 
Letterman Army Hospital (the Presidio of 
San Francisco).  The appellant should be 
asked whether he remembers if he was on a 
locked-ward, the type of treatment he 
received at either location, the type of 
wounded soldiers that were located with him 
on the wards of the hospitals, etcetera.  

d.  The appellant should be asked whether 
he recalls being diagnosed as suffering 
from emotional instability or an inadequate 
personality or a schizoid personality 
disorder while he was on active duty.  He 
should also be asked to provide an 
explanation explaining why such a diagnosis 
was given.  

All responses received from the appellant 
should be included in the claims folder 
review.  

2.  The appellant should be advised that he 
is free to submit any lay statements in 
support of his claim on appeal, including 
statements from his dependents or fellow 
soldiers who might recall his statements 
and in-service experiences.

3.  The RO/AMC should contact the National 
Personnel Records Center (NPRC), the 
National Archives and Records 
Administration (NARA) [Attn: Archives II 
Textual Reference Branch (NNR2), Room 2600, 
8601 Adelphi Road, College Park, Maryland 
20740-6001], the Military History Institute 
at Carlisle Barracks, Pennsylvania, and US 
Joint Service Records Retention Center 
(JSRRC) and should ask each of the units 
whether they can confirm the presence of 
the appellant, his duties, and any event he 
has commented thereon.

a.  The AMC/RO should specifically request 
the unit history of the 182 Ordnance 
Department (or 182nd Ordnance Department) 
for the period extending from May 1, 1945, 
to August 1, 1945.  

b.  The AMC/RO should specifically request 
the unit history of the 622nd 13th RD for 
the period extending from June 1, 1945, to 
August 1, 1945.  The AMC/RO should also ask 
what the nomenclature stands therefor.  

c.  The AMC/RO should ask the appropriate 
departmental agency whether it can be 
determined what transport ship the 
appellant may have been located on when he 
shipped-out to the Asiatic Pacific theatre-
of-operations.  From the claims folder, it 
appears that the appellant shipped-out of 
May 28, 1945, possibly from the Oakland 
Navy Base, and arrived in the Asiatic 
Pacific theatre-of-operations on June 6, 
1945.  The appropriate agency should be 
asked whether it can be determined where 
(the location) the ship arrived thereat and 
whether the appellant remained aboard the 
ship until June 12, 1945 (the day he 
received treated at the 22nd Station 
Hospital).  

d.  The AMC/RO should specifically request 
a review of the 22nd Station Hospital 
records for the period extending from June 
13, 1945, to July 17, 1945.  It is noted 
that at that time, the 22nd Station Hospital 
may have been located on Kwajalein Island.  
Specifically, the Board requests that a 
review be made as to whether the 
appellant's presence can be confirmed and, 
based on the records, the type of treatment 
the appellant may have received.  It is 
also requested that the service department 
provide the actual location of the 22nd 
Station Hospital on June 12, 1945.  

e.  The AMC/RO should request a review of 
the personnel manifests for the USS Solace 
(AH-5), the USS Repose (AH-16), and the USS 
Rescue (AH-18) [also known as USS Antaeus 
(AS-21/AG-67)], in order to determine 
whether the appellant was located on any of 
these hospital ships that were steaming 
from the Asiatic Pacific theatre-of-
operations to Honolulu around the time 
period extending from July 17, 1945, to 
July 21, 1945.  These are the dates that 
are listed on the appellant's discharge 
form indicating that the appellant was 
being transferred from the Asiatic Pacific 
theatre-of-operations to the United States 
(to include the territory of Hawaii).  
Specifically, the Board requests that a 
review be made as to whether the 
appellant's presence can be confirmed and, 
based on the records, the type of treatment 
the appellant may have received.

f.  The AMC/RO should specifically request 
a review of the Hickam Field Army Hospital 
and the Tripler Army Hospital records for 
the period extending from July 15, 1945, to 
September 1, 1945.  Specifically, the Board 
requests that a review be made as to 
whether the appellant's presence can be 
confirmed at either location, and if so, 
what ward the appellant was assigned 
thereto.  It should be requested whether, 
based on the records, the appellant 
received treatment for physical wounds 
received or whether he received treatment 
for a psychiatric condition that may have 
manifested itself while the appellant was 
preparing for disembarkment on the island 
of Okinawa.  

g.  The AMC/RO should specifically request 
a review of the Letterman Army Hospital 
records for the period extending from 
September 1, 1945, to October 1, 1945.  
Specifically, the Board requests that a 
review be made as to whether the 
appellant's presence can be confirmed at 
Letterman Army Hospital, and if so, what 
ward the appellant was assigned thereto.  
It should be requested whether, based on 
the records, the appellant received 
treatment for physical wounds received or 
whether he received treatment for a 
psychiatric condition that may have 
manifested itself while the appellant was 
preparing for disembarkment on the island 
of Okinawa.  

h.  The AMC/RO should specifically request 
a review of the DeWitt General Hospital 
records for the period extending from 
September 1, 1945, to October 1, 1945.  
Specifically, the Board requests that a 
review be made as to whether the 
appellant's presence can be confirmed at 
DeWitt General Hospital, and if so, what 
ward the appellant was assigned thereto.  
It should be requested whether, based on 
the records, the appellant received 
treatment for physical wounds received or 
whether he received treatment for a 
psychiatric condition that may have 
manifested itself while the appellant was 
preparing for disembarkment on the island 
of Okinawa.  

i.  The AMC/RO should ask the appropriate 
agency for an interpretation of information 
that is contained on the appellant's WD AGO 
Form 51-55, Enlisted Record and Report of 
Separation Honorable Discharge.  The 
service department is asked to provide 
additional information as to what is meant 
in Block 40 (Reason and Authority for 
Separation), which states:  AR 615-369, 20 
Jul 44, Not eligible for reenlistment 
induction or reinduction.  Specifically, 
does reference to this Army regulation 
indicate that the appellant suffered from a 
physical or psychological disability that 
prevented him from returning to active duty 
at a later time?  

j.  The AMC/RO should ask the appropriate 
agency for an interpretation of information 
that is contained on the hospital admission 
card created by the Office of the Surgeon 
General.  The service department is asked 
to provide additional information as to 
what is meant on the form where it 
indicates that the appellant's diagnosis 
was 4632 - emotional instability, cycloid, 
inadequate personality, prepsychotic, 
schizoid.  Specifically, does this indicate 
that the appellant was suffering from some 
type of psychiatric disorder while he was 
on active duty?  Additionally, is there any 
indication on the hospital admission card 
that the appellant was hospitalized 
previously and if so, the location of said 
hospitalization?

The RO/AMC must provide the time line to 
the appropriate agencies so that the 
appropriate personnel may understand where 
the appellant was located at during the 
various times in question.  Any and all 
information obtained should be included in 
the claims folder for future review.  

4.  The RO/AMC should contact the Human 
Resources Office of the Vancouver Campus of 
the Portland (Oregon) VA Medical Center 
(VAMC) and discover whether the appellant 
was employed at the Vancouver Campus in the 
late 1950s or early 1960s (as suggested by 
the appellant's hearing transcript).  If it 
is determined that the appellant was 
employed by the VA, the RO/AMC should 
request that a copy of the appellant's 
personnel file, and more specifically, any 
medical information contained therein, be 
forwarded to the RO/AMC for inclusion in 
the claims folder.  If it is determined 
that the appellant was employed by the VA 
at the Vancouver Campus but that his 
records have been retired, then inquires 
should be made of NPRC for these records.  
Specifically, NPRC should be asked to 
confirm the appellant's employment and NPRC 
should also be asked to forward to the 
RO/AMC a copy of the appellant's Employee 
Medical Folder (if one exists).  All 
responses received should be included in 
the claims folder for review.  

5.  The RO/AMC should contact the Portland 
VA Medical Center (VAMC) and the Vancouver 
(Washington) Campus of the Portland VA 
Medical Center and request copies of any of 
the appellant's medical records it may have 
on file.  If a review of the records at the 
Portland VAMC reveals that the appellant's 
medical records have been transferred to 
another facility, it should be so noted in 
the record.  If a review of the records at 
the Portland VAMC reveals that the 
appellant's medical records were retired or 
destroyed, this too should be so noted in 
the record.  All records obtained should be 
added to the claims folder.  If it is 
determined that the appellant's medical 
records were retired to the National 
Archives (NARA), a request to NARA should 
be made so that those records may be merged 
with the appellant's claim folder.  

6.  The RO/AMC should arrange for the 
appellant to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor or 
stressors that the RO/AMC has determined 
are established by the record.  The 
examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor or stressors in 
service.  If the examiner determines that 
the appellant has any psychiatric disorder 
in addition to PTSD, the examiner should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary causation) 
and specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated from 
one disorder or the other, it should be so 
specified.

If a diagnosis of PTSD is appropriate, the 
examiner should state whether that disorder 
was caused by the in-service stressors 
found to be established for the record by 
the RO/AMC and found to be sufficient to 
produce PTSD by the examiner.

If the examiner concludes that the 
appellant does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, the 
examiner must proffer an opinion [more than 
likely, less than likely, or as likely as 
not] as to whether any of the non-PTSD 
condition is related to or aggravated by 
the appellant's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
appellant's VA medical treatment records.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

7.  The RO/AMC should schedule the 
appellant for a VA general medical 
examination in order to determine whether 
the appellant now suffers from the 
disabilities and disorders that are the 
subject of this appeal.  That is, does the 
appellant now suffer from the residuals of 
a back injury and the residuals of a head 
trauma/concussion?  The examination must be 
accomplished by a physician; i.e., not a 
nurse practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera, who 
has not previously treated the appellant.  
The complete claims folder and this remand 
are to be made available to the examiner 
before the examination, and the examiner 
must indicate that he or she has reviewed 
the claims folder.

The examiner is asked to express an opinion 
concerning whether the appellant suffers 
from any or all of the disabilities that 
are the subject of this appeal, and the 
etiology of the claimed disorders.  The 
examiner is asked to state whether it is at 
least as likely as not that any such 
disorder is related to any in-service 
disease or injury.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be commented 
on by the examiner in the respective 
report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner must 
reference the complete claims folder and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

8.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the deficient report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2010); see also Stegall v. West, 11 
Vet. App. 268 (1998).

9.  Thereafter, the RO/AMC should 
readjudicate the claims for service 
connection.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examinations requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



